ON REHEARING.
PER CURIAM
Appellee’s counsel take the "point, en rehearing, that it does not affirmatively appear from the bill of exceptions that the deed from Swann and Billups, trustees, to the Alabama State Land Company conveyed the lands in suit; and that, therefore, the elimination, by charges, of that deed from the jury’s consideration could not be pronounced error to reverse, even if the question argued for appellant for the first time on rehearing was resolved in favor of appellant. The point is well taken; and the rehearing is, without determining the argued question, denied.